DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heimink et al. (US 2016/0083628 A1) in view of Yamanaka et al. (US 2012/01487941 A1).

Regarding claims 1-2 and 4, Heimink teaches a pressure sensitive adhesive (PSA) assembly (PSA tape) comprising a first PSA layer comprising a hollow-nonporous particulate filler material having a hydrophobic surface modification (para 0011-0014), and the second PSA layer comprising hollow non-porous particulate filler (para 0161-0162).  Heimink also teaches that the second PSA layer is adjacent to the first PSA (n = 2 PSA layers laminated to each other, PSA compositions) (para 0058-0058).  The Examiner notes that two PSA layers laminated to each other would necessarily have an interface (n-1 interfaces, current claim 2).
Heimink further teaches that the thickness of each of the first and second PSA layers is from 75 to 1500 m (current claim 4) (para 0165).

Heimink is silent to the first and second PSA layers comprising low-polarity filler comprising at least one kind selected from polyethylene and polypropylene particles.
However, Heimink does teach that the first and second PSA layers comprise a further filler commonly known to those in the art (para 0159-0160).

In addition, Yamanaka teaches first and second PSAs comprising microparticles such as, inter alia, silica (as disclosed in Heimink as noted above), polyethylene and polypropylene towards increasing the moduli of elasticity, strength and workability (para 0091-0092).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ the polyethylene or polypropylene microparticle fillers of Yamanaka as the further fillers of Heimink towards the PSA layers of Heimink demonstrating increased moduli of elasticity, strength and workability as in the present invention.

Response to Arguments
Applicant's arguments, see the claim amendments filed 7/8/2022 and pages 2-3 of the remarks filed 8/9/2022, with respect to the rejection of claims 1-2 and 4 over Heimink et al. under 35 U.S.C. 102(a)(1) as set forth in paragraph 4 of the action mailed 4/14/2022, have been fully considered but they are not persuasive.

The Examiner respectfully acknowledges the amendments to claim 1 in the claim listings filed 7/8/2022.  The Applicant’s attention is respectfully directed to the prior art rejection over Heimink in view of the newly-cited Yamanaka reference, the combination of which teaches or renders obvious all the limitations of the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/12/2022